Citation Nr: 1728334	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-27 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for oculopharyngeal muscular dystrophy (OPMD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for OPMD and assigned a noncompensable evaluation effective from January 1, 2009.  It is noted that the Veteran did not appeal the assigned evaluations for bilateral ptosis (10 percent) or hiatal hernia/esophagitis chronic reflux (0 percent), effective from January 1, 2009, which are associated with OPMD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable evaluation for OPMD.  The Veteran argues that a compensable evaluation is warranted because his disability is incurable and will progressively worsen as a neuromuscular disease.  See Notice of Disagreement (October 2010); Congressionals (July 2016).  The disability is currently rated under Diagnostic Code 5311 of the rating schedule, which addresses muscle disabilities.  See generally, 38 C.F.R. § 4.73.

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  First, the record shows that a VA muscle examination was conducted in June 2017 following issuance of the most recent Supplemental Statement of the Case (SSOC) in December 2016.  As such, and because there is no waiver of consideration by the AOJ from the Veteran, issuance of another SSOC is necessary to ensure due process of law-it is noted the AOJ requested and obtained the most recent VA examination (i.e. additional pertinent evidence) after issuance of the December 2016 SSOC.  See 38 C.F.R. § 19.31; see also, 38 CFR 20.1304(c).

Second, the Board finds that the VA muscle examinations dated in October 2008 and June 2017 are inadequate for rating purposes. 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In this regard, the Board observes that the examination reports do not fully address the severity of the neuromuscular disorder OPMD.  It is noted that the Veteran's disability does not arise from any injury to the muscles, but rather from disease process that affects both muscle and nerve functioning akin to that associated with other neuromuscular disorder, such as, amyotrophic lateral sclerosis, multiple sclerosis, and Parkinson's disease.

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment records should be associated with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  The Veteran should be scheduled for VA examination(s) to ascertain the severity of his service connected OPMD.  In this regard, the examination(s) should be conducted by a physician(s) with expertise in neuromuscular disorders using the most recent Disability Benefits Questionnaires (DBQ) to evaluate all symptomatology associated with OPMD and using the DBQ(s) deemed most appropriate for this neuromuscular disorder (i.e. DBQ for Parkinson's disease, Amyotrophic Lateral Sclerosis, or Multiple Sclerosis, or other).  The claims file should be reviewed and the review noted in the report(s).  All symptoms of OPMD (other than ptosis and hiatal hernia/esophagitis chronic reflux) should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.
3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim, considering whether any separate disability evaluations are warranted based on "separate and distinct manifestations" and whether another Diagnostic Code would better characterize the OPMD disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

